ACHESON, Circuit Judge.
Section 4900 of the Revised Statutes is not applicable here. The patent in suit is exclusively for a process, and therefore the case is not within either the letter or the spirit of section 4900. Even in a case where the patent is within the purview of section 4900, its provisions apply, as against the plaintiff, only “if he makes or sells the article patented.” Dunlap v. Schofield, 152 U. S. 244, 247, 14 Sup. Ct. 576; Campbell v. Mayor, etc., 81 Fed. 182, 184. Moreover, the bill here alleges that the defendant acted “after notice of your orator’s exclusive rights under said letters patent,” and this is not denied in the answer. Finally, upon any view, this defendant would be answerable for damages and profits for infringements persisted in after suit brought The objection to form of decree is overruled.